       Case 1:18-cv-06685-GBD-SLC Document 83 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERARDO MIGUEL BAEZ DURAN AND WILSON
FRANCISCO SANCHEZ CRUZ, individually and on
behalf of others similarly situated,

                             Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 6685 (GBD) (SLC)
         -v-
                                                                            ORDER


E L G PARKING INC. d/b/a E L G PARKING INC., et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On October 6, 2020, E. Dubois Raynor, counsel for Defendants Raymond Lopez, E L G

Parking Inc., and Bishop Joseph Alexander was ordered to file his contemplated Motion to

Withdraw (“Motion”) as counsel for Defendant Raymond Lopez by Tuesday, October 20, 2020.

(ECF No. 81). By Friday, October 30, 2020, Mr. Raynor shall submit either the contemplated

Motion, or, if Mr. Raynor will not be filing the Motion, a Status Letter that addresses counsel’s

belief that a conflict of interest remains between Mr. Raynor and Defendant Lopez. (See ECF No.

77).


Dated:         New York, New York
               October 26, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
